DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 12, 2021 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Nov. 12, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


Claims 1-3, 5, 10-15, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2013/0050179 A1) in view of Lee et al. (US 2017/0148417 A1).
	As to claim 1, Chang teaches a screen updating method for a display (Chang, an “image refreshing method applied to an image processing apparatus”), comprising: 
	controlling a driving circuit (Chang, FIG. 4, [0024], controlling “refreshing module 306”) to drive a display panel (Chang, FIG. 4, [0024], “panel 307”) to update a screen according to a write-in command (Chang, FIG. 4, [0024], “processor 301 controls writing of a frame (e.g., write 0, write 1, … in FIG. 1)”);
	wherein the write-in command (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”) represents writing a display data to a storage element (Chang, FIG. 4, [0024], “into storage device 303”).  
	Chang fails to explicitly teach the limitation “and determines a start time point of updating the screen”.
	However, Lee teaches the concept of determining a start time point of updating the screen (Lee, e.g., see FIG. 7, [0177], “predetermined reference time ≤ measured screen updating time S705?”  → Yes → “control screen updating time S707” or → No → “maintain screen updating time S709”; [0214], “measuring the screen updating time includes measuring a time from a drawing start point of a frame corresponding to the screen updating to a drawing end point of the frame”).

	As to claim 2, Chang teaches the screen updating method for the display of Claim 1, further controlling the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) to enter an updating state and drive the display panel (Chang, FIG. 4, [0024], “panel 307”) to update the screen according to the write-in command (Chang, see FIG. 5, [0025], “the start/end points of writing operations of the frame and the start/end points of the reading/refreshing operations of the frame are opposite, and the reading/refreshing sequence of the frame is also changed”).  
	As to claim 3, Chang teaches the screen updating method for the display of Claim 1, further comprising the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) entering an idle state (Chang, see FIG. 5, [0031], “in an idle state rather than performing the reading/refreshing operation”), and the display panel (Chang, FIG. 4, [0024], “panel 307”) keeping and remaining the updated screen (Chang, see FIG. 5) during the idling duration after the display panel has been driven to update the screen (Chang, see FIG. 5, [0031], “through the tearing effect control signal TES, the timing of the reading/refreshing can be known, so as to stagger starting time points of the writing and the reading/refreshing, as shown in FIG. 5, thereby further reducing the occurrence of tearing effect”) by the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”).  
	As to claim 5, Chang teaches the screen updating method for the display of Claim 3, in which the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) keeps in the idle state see FIG. 5, [0031], “in an idle state rather than performing the reading/refreshing operation”) until controlling the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) according to the next write-in command (Chang, see FIG. 4, next write-in command “write 2” after “idle”) to drive the display panel (Chang, FIG. 4, [0024], “panel 307”) to update its screen displayed (Chang, see FIGS. 4-5).  
	As to claim 10, Chang teaches the screen updating method for the display of Claim 1, in which before controlling the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) to drive the display panel (Chang, FIG. 4, [0024], “panel 307”) performing screen updating (Chang, see FIG. 5) according to the the write-in command (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”), if the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) has driven the display panel to update screen (Chang, FIG. 5, e.g., when “read 0” is completed), the driving circuit (Chang, FIG. 4, [0024], “refreshing module 306”) first completes the updating of present screen (Chang, FIG. 5, e.g., when “read 0” is completed), then, continues to drive the display panel (Chang, FIG. 4, [0024], “panel 307”) to make screen updating, again (Chang, FIG. 5, e.g., “read 1” is completed) according to the write-in command (Chang, FIG. 5, e.g., follow “write 2”).  
	As to claim 11, Chang teaches the screen updating method for the display of Claim 1, further reading the display data from the storage element (Chang, FIG. 4, [0024], “read” from “storage device 303”) and sending the display data to (Chang, see FIG. 4) the driving circuit (Chang, FIG. 4, [0024], “refreshing unit 305” of “refreshing module 306”) for driving the display panel (Chang, FIG. 4, [0024], “panel 307”) to update the screen (Chang, see FIG. 4, [0024], “refresh panel 307”).  
	As to claim 12, Chang teaches the screen updating method for the display of Claim 1, in which the write-in command (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”) and the see FIG. 4), and the frequency of updating the display data is different from the frequency of the driving circuit driving the display panel to update the screen (Chang, FIGS. 6-8, [0027], “the occurrence of tearing effect can be further reduced through changing the starting location or sequence of the reading/refreshing according to the location of the updating part”; it is implicitly taught that the frequency of “write 1, write 2 … etc.” will be different from each other according to the respective “starting location” and duration of each “write” command).  
	As to claim 13, Chang in view of Lee teaches a driving device for a display (Chang, a device performing “image refreshing method applied to an image processing apparatus”), including: 
	aP.12/16a driving circuit (Chang, FIG. 4, [0024], “refreshing unit 305” of “refreshing module 306”), coupled to (Chang, see FIG. 4) a display panel (Chang, FIG. 4, [0024], “panel 307”), driving the display panel (Chang, FIG. 4, [0024], “panel 307”) to update a screen (Chang, FIG. 4, [0024] , “refresh panel 307”); and 
	a control circuit (Chang, FIG. 4, [0024], “refreshing unit 305”), receiving a write-in command signal (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”) and a display data (Chang, FIG. 4, [0024], “frame” data), coupled to the driving circuit (Chang, FIG. 4, [0024], “refreshing unit 305” of “refreshing module 306”), writing the display data into a storage element (Chang, FIG. 4, [0024], “processor 301 controls writing of a frame (e.g., "write 0", "write 1" . . . in FIG. 1) into the storage device”) according to the write-in command (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”), and controlling the driving circuit for driving the display panel to update the screen (Chang, see FIGS. 4-8) according to the write-in command (Chang, FIG. 4, [0024], “e.g., write 0, write 1, … in FIG. 1”), 
	wherein the write-in command determines a start time point of updating the screen (Lee, e.g., see FIG. 7, [0177], “predetermined reference time ≤ measured screen updating time S705?”  → Yes → “control screen updating time S707” or → No → “maintain screen updating time S709”; [0214], “measuring the screen updating time includes measuring a time from a drawing start point of a frame corresponding to the screen updating to a drawing end point of the frame”).  Examiner renders the same motivation as in claim 1.
As to claims 14-15, 17 and 22-23, they recite the similar limitations as in claims 2-3, 5 and 10, respectively, and Chang teaches them.  Please see claims 2-3, 5 and 10 for detailed analysis.

Allowable Subject Matter
Claims 4, 6-9, 16 and 18-21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4, the closest known prior art, i.e., Chang (US 2013/0050179 A1), Asai et al. (US 2015/0221261 A1), Kardach et al. (US 2007/0002036 A1), Lee et al. (US 2017/0148417 A1), De Greef (US 2007/0159490 A1) and Murata et al. (US 2008/0211962 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “in which during the time period that the driving circuit enters into the idle state, controlling the driving circuit to leave the idle state according to the next write-in command for driving the display panel to update its screen displayed”.
claim 6, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “in which the driving circuit is in the idle state within a preset idle period”.
	As to claims 7-9, they directly or indirectly depend from claim 6, and are allowable at least for the same reason above.
As to claims 16 and 18, they recite the similar limitations as in claims 4 and 6, respectively, and Chang teaches them.  Please see claims 4 and 6 for detailed analysis.
	As to claims 19-21, they directly or indirectly depend from claim 18, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) De Greef (US 2007/0159490 A1) teaches the concept that “during a read period (RP), display data (DDA) is read (2) from the memory (5) under control of a second address pointer (AP2) having a start address (SSA) being determined by display frame synchronization instants (DSI) having a display frame rate (DFR)” (Abs.); and (2) Murata et al. (US 2008/0211962 A1) teaches the concept of that “when it is detected a write address signal and a read address signal coincide with each other during the judgment range state, an address value of the write address signal is held to halt writing into a memory” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 6, 2022




***